DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 9/6/2018.   Acknowledgement is made with regards to priority claimed to Provisional Application 62/556,312 filed on 9/8/2017.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are a weighted input module configured to apply a weighting and a comparison module configured to receive and generate in Claim 1 and propagated to claims dependent upon Claim 1; a variable current or voltage regulator configured to receive and adjust in Claim 6; a memory module configured to receive and store in Claim 7 (where memory is interpreted as a label rather than a structural modifier to module); and a weighted input module configured to apply a weighting and a comparison module configured to receive and generate and a master classifier configured to receive and determine in Claim 8 and propagated to claims dependent upon Claim 8, and a weighted input module, a master classifier, and a comparison module in claim 18 and propagated to claims dependent upon claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations a comparison module and a master classifier (recited in independent Claims 1, 8, and 18) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the only description of the function of the comparison module specifies that it “includes at least one operational amplifier” in [0080], which is not sufficient structure to perform the entire function to generate a first output signal including to determine whether the weighted input signal has a value that is between a lower window range … and in response to the determination … set the first output signal to have a second value different from the first value at the comparison module output line.   Further, while one embodiment of the master classifier [0069] states that it “comprises a plurality of sub-classifiers, IMEM blocks, and/or GC signals,” this appears to be a different embodiment that the embodiment that performs the claimed function to receive each of the respective output signals from each of the plurality of sub-classifiers and determine a classification response based on the subset of the plurality of sub-classifiers, which is described in the specification, [0069], as being an independent module, without providing structure for this module.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination, the comparison module and master classifier will be interpreted as any structure which can perform the recited functions.

Claims 9 and 19 recite the limitation any other respective window range of any other sub-classifier.  This limitation is indefinite because it is unclear whether the claims refer only to sub-classifiers in the plurality of sub-classifiers previously recited, or to any other sub-classifiers in the classifier system of Claim 8, or of any other sub-classifiers, anywhere.  For the purpose of examination, the claim will be interpreted as if it had read of any other sub-classifier in the plurality of sub-classifiers. 
Claims 2-7, 9, and 10 are rejected for dependence upon an indefinite claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engeler (US 5,167,008, hereinafter “Engeler”).

Regarding Claim 1, Engeler teaches a first sub-classifier configured to process an input signal (Abstract, “A plurality of neural circuits are connected in a neural network layer for generating their respective digital axonal responses to the same plurality of synapse input signals” where each of the “neural circuits” is a sub-classifier), the first sub-classifier comprising: a weighted input module, the weighted input module configured to apply a weighting to the input signal to generate a weighted input signal (Abstract, “circuitry for performing a weighted summation of the synapse input signals to generate a weighted summation result”); a comparison module coupled to the weighted input module, the comparison module configured to: receive the weighted input signal at a comparison module line input, and determine whether the weighted input signal has a value that is between a lower window range value and an upper window range value (Abstract, “then a window comparator determines into which of a plurality of amplitude ranges the absolute value of the weighted summation results falls”); in response to determination that the weighted input signal has a value between the lower window range and the upper window range, set the first output signal to have a first value at the comparison module output line; and in response to determination that the weighted input signal has value that is not between the lower window range  and the upper window range value, set the first output signal to have a second value different from the first value at the comparison module output line (Abstract, “a digital intercept value and a digital slope value are selected in accordance with the range into which the absolute value of the weighted summation result falls” denotes a different output value if the weighted input signal falls into or out of the range; and Column 6, Lines 25-48).

Regarding Claim 2, Engeler teaches the first sub-classifier of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Engeler further teaches wherein the comparison module includes at least one operational amplifier configured to receive the weighted input signal and set the first output signal (column 2, line 68 – column 3, line 6, “the differential charge condition on each pair of output lines is sensed to generate a voltage that describes a weighted summation … a respective operational amplifier .. can be used for sensing the differential charge condition”).

Regarding Claim 3, Engeler teaches the first sub-classifier of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Engeler further teaches wherein the weighting applied to the input signal to generate the weighted input signal is based on a second output signal from a second sub-classifier (column 5, lines 21-30, “the back-propagation training algorithm is an iterative gradient algorithm … a recursive algorithm starting at the output nodes and working back to the first hidden layer is used iteratively to adjust weights” denotes that the weighting applied is based on outputs from other sub-classifiers, i.e. working back from the output nodes).

Regarding Claim 4, Engeler teaches the first sub-classifier of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Engeler further teaches wherein the first output signal from the first sub-classifier is transmitted to a second sub-classifier (column 2, “a more complex neural network arranges a plurality of perceptrons in hierarchical layers, the output signals of each layer providing input signals for the next layer” & column 8, “a back-propagation processor used for training a neural net having layers”).

Regarding Claim 5, Engeler teaches the first sub-classifier of Claim 4 (and thus the rejection of Claim 4 is incorporated).  Engeler further teaches wherein the weighted input module is configured to receive a control group signal and apply the weighting to the input signal to generate the weighted input signal according to the control group signal (column 29, lines 17-20, “Fig. 25 shows the construction of [a] counter being one that has a plurality of binary counter stages that provide increasingly more significant bits of the weight control signal” where “weight control signal” denotes a control group signal).

Regarding Claim 6, Engeler teaches the first sub-classifier of Claim 5 (and thus the rejection of Claim 5 is incorporated).  Engeler further teaches wherein the weighted input module includes … a variable current or voltage regulator configured to receive the control group signal and adjust the weighted input signal based on the control group signal (column 24, lines 24-30, “a respective set of four digital capacitors … is used … for weighting of forwards propagated input signals … and for weighting of back propagated error signals” which are controlled by the “weight control signal”/control group signal, see column 24, lines 30-45, “each set of the four digital capacitors … have their capacitance values programmed … a respective column driver … applies complimentary bit-sliced digital inputs” is a voltage regulator, regulating input control voltages for the digital capacitors).

Regarding Claim 7, Engeler teaches the first sub-classifier of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Engeler further teaches a memory module configured to receive and store the first output signal from the comparison module and provide the first output signal to a second sub-classifier (column 17, lines 59-62, “during back-propagation training, the value of the slope selected by the slope multiplier … can be temporarily stored in a latch”).

Regarding Claim 8, Engeler teaches a classifier system (Claim 4, “a neural net capable of being trained … comprising a plurality of neural net layers”) configured to process one or more input signals (Claim 4, “each neural net layer for generating a respective set of digital axonal output signals responsive a respective set of digital synapse input signals”) during one or more clock cycles (Fig. 25, “Clock”), comprising:  a plurality of sub-classifiers (Abstract, “A plurality of neural circuits are connected in a neural network layer for generating their respective digital axonal responses to the same plurality of synapse input signals” where each of the “neural circuits” in any layer is a sub-classifier), each of the plurality of sub-classifiers comprising:  a weighted input module, the weighted input module configured to apply a weighting to the input signal to generate a weighted input signal (Abstract, “circuitry for performing a weighted summation of the synapse input signals to generate a weighted summation result”); a comparison module coupled to the weighted input module, the comparison module configured to: receive the weighted input signal at a comparison module line input, and determine whether the weighted input signal has a value that is between a lower window range value and an upper window range value (Abstract, “then a window comparator determines into which of a plurality of amplitude ranges the absolute value of the weighted summation results falls”); in response to determination that the weighted input signal has a value between the lower window range and the upper window range, set the first output signal to have a first value greater than a predetermined output threshold at the comparison module output line; and in response to determination that the weighted input signal has value that is not between the lower window range and the upper window range value, set the first output signal to have a second value less than the predetermined output threshold (Abstract, “a digital intercept value and a digital slope value are selected in accordance with the range into which the absolute value of the weighted summation result falls” along with Fig. 8, which sets the greatest slope, if the value falls into the window range –k1 to +k1, and a second value less that the predetermined output threshold for a value in any other range); and a master classifier coupled to the plurality of sub-classifiers (Fig. 6A, “Output neural net layer”, the master classifier configured to: receive each of the respective output signals from each of the plurality of sub-classifiers during the one or more clock cycles (Fig. 6A, the “output neural net layer” receives each of the slopes from the “non-linear processor”) and determine a classifier response based on the subset of the plurality of sub-classifiers that produces a respective output signal having a value greater than the predetermined output threshold (column 5, lines 21-24, “the back-propagation training algorithm is an iterative gradient algorithm designed to minimize the mean square error between the actual output of a multi-layer feed-forward neural network and the desired output” denotes that “the actual output” is computed by the output layer; further, “the actual output” is a classifier response based on all the sub-classifiers, thus including the subset of the plurality of sub-classifiers that produces a respective output signal having a value greater than the threshold, also see column 5, lines 65, “In equation (4) k is over all nodes in the neural net layer succeeding the hidden node j under consideration” based on zj, “the output response”).

Regarding Claim 10, Engeler teaches the classifier system of Claim 8 (and thus the rejection of Claim 8 is incorporated).  Engeler further teaches a multiplexer coupled to the plurality of sub-classifiers, the multiplexer configured to provide one of the input signals to the plurality of sub-classifiers during a single clock cycle (Fig. 2, “MUX” provide the input signals to be weighted by each sub-classifier).

Claims 11-15 and 17 recite the methods performed by the sub-classifiers of Claims 1-5 and 7, respectively, and are thus rejected for reasons set forth in the rejections of Claims 1-5 and 7, respectively. 

Regarding claim 18, Engeler discloses [a] method to process one or more input signals (Claim 4, “each neural net layer for generating a respective set of digital axonal output signals responsive a respective set of digital synapse input signals”) during one or more clock cycles (Fig. 25, “Clock”) using a classifier system, (Claim 4, “a neural net capable of being trained … comprising a plurality of neural net layers”) the classifier system including a plurality of sub-classifiers (Abstract, “A plurality of neural circuits are connected in a neural network layer for generating their respective digital axonal responses to the same plurality of synapse input signals” where each of the “neural circuits” in any layer is a sub-classifier)  and a master classifier coupled to the plurality of sub-classifiers, (Fig. 6A, “Output neural net layer”) the plurality of sub-classifiers each including a weighted input module  (Abstract, “circuitry for performing a weighted summation of the synapse input signals to generate a weighted summation result”) and a comparison module, (Abstract, “Each neural circuit includes digital circuity for approximating a sigmoidal response connected after respective circuitry for performing a weighted summation of synapse input signals”) the method comprising: 
at each sub-classifier: applying, at the weighted input module, a weighting to a respective input signal for a respective clock cycle to generate a weighted input signal; (Abstract, “circuitry for performing a weighted summation of the synapse input signals to generate a weighted summation result” & column 15, lines 50-54, “The respective … final weighted summation generated by each accumulator … is latched by a respective clocked latch”), 
receiving, at the comparison module, the weighted input signal at a comparison module input line; and generating, at the comparison module, an output signal at a comparison module output line, including: determining, at the comparison module, whether the weighted input signal has a value that is between a lower window range value and an upper window range value; (Abstract, “then a window comparator determines into which of a plurality of amplitude ranges the absolute value of the weighted summation results falls”); 
in response to a determination that the weighted input signal has a value between the lower window range value and the upper window range value, setting, at the comparison module, an output signal to have a value greater than a predetermined output threshold at the comparison module output line; and in response to a determination that the weighted input signal has a value that is not between the lower window range value and the upper window range value, setting, at the comparison module, the output signal to have a value less than the predetermined output threshold at the comparison module output line; and (Abstract, “a digital intercept value and a digital slope value are selected in accordance with the range into which the absolute value of the weighted summation result falls” along with Fig. 8, which sets the greatest slope, if the value falls into the window range –k1 to +k1, and a second value less that the predetermined output threshold for a value in any other range); 
at the master classifier: receiving each of the output signals from each of the plurality of sub- classifiers during the one or more clock cycles, and (Fig. 6A, the “output neural net layer” receives each of the slopes from the “non-linear processor”),
determining a classifier response based on the subset of the plurality of sub- classifiers that produce a respective output signal having a value greater than the predetermined output threshold (column 5, lines 21-24, “the back-propagation training algorithm is an iterative gradient algorithm designed to minimize the mean square error between the actual output of a multi-layer feed-forward neural network and the desired output” denotes that “the actual output” is computed by the output layer; further, “the actual output” is a classifier response based on all the sub-classifiers, thus including the subset of the plurality of sub-classifiers that produces a respective output signal having a value greater than the threshold, also see column 5, lines 65, “In equation (4) k is over all nodes in the neural net layer succeeding the hidden node j under consideration” based on zj, “the output response”).

Regarding Claim 20, the rejection of claim 18 is incorporated and Engeler further teaches wherein the classifier system includes a multiplexer module coupled to the plurality of sub-classifiers, further comprising: providing, at the multiplexer module, one of the input signals to the plurality of sub- classifiers during a single clock cycle (Fig. 2, “MUX” provide the input signals to be weighted by each sub-classifier).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 19 is rejected under 35 U.S.C. 103 as being obvious over Engeler, in view of Kehl (US 2011/0068963 A1, hereinafter “Kehl”).

Regarding Claims 9 and 19, Engeler teaches the classifier system of Claim 8 and the method of claim 18 (and thus the rejection of Claims 8 and 18 are incorporated).  The rejection of Claim 8 refers to each node in a neural network as one of the sub-classifiers, where the output of the “window comparator” is a slope value selected based upon the range on which the weighted input signal falls.  However, if each node is a sub-classifier, then Engeler does not each a respective window range … that does not overlap with any other respective window range.   However, Engeler teaches a “window comparator” to “determine into which of a plurality of amplitude ranges the absolute value of weighted summation result falls,” but is silent on the details of how that window comparator is constructed.  Kehl, however, teaches that “one may use … a number of window comparators having fixed limitation voltages.  Window comparators offer a possibility, that is simple to provide, of subdividing the maximum amplitude of the analog signal or an analog voltage into a number of areas.  The window comparators are preferably designed so that the provide a logical one at their output, if the analog voltage is in the respective window range of the window comparator.”  Implementing the window comparator of Engeler as the set of window comparators of Kehl then teaches wherein each of the sub-classifiers (i.e. window comparators of Kehl) has a respective window range between the lower window range value and the upper window range value that does not overlap with any other respective window range of any other sub-classifier [in this node of the network].  
It would have been obvious to incorporate features of Kehl into the invention of Engeler because they both include window comparators.  The motivation to do so is that Engeler is silent on the details of how the non-overlapping range window comparators are implemented, and Kehl provides such details.

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Engeler, in view of Ferrieu (US 4,481,463, hereinafter “Ferrieu”).

Regarding Claim 16, Engeler teaches the classifier system of Claim 15 (and thus the rejection of Claim 15 is incorporated).  While Engeler teaches receiving the control group signal and adjusting the weighted input signal based on the control group signal (column 24, lines 24-30, “a respective set of four digital capacitors … is used … for weighting of forwards propagated input signals … and for weighting of back propagated error signals” which are controlled by the “weight control signal”/control group signal, see column 24, lines 30-45, “each set of the four digital capacitors … have their capacitance values programmed … a respective column driver … applies complimentary bit-sliced digital inputs”), and Engeler even teaches resistors for performing a weighted summation (column 2, lines 40-41, “analog processors which use resistors to implement weighted summation”), Engeler is silent regarding any variable resistor, thus any variable resistor module.  However, Ferrieu teaches that a variable resistor module is a way to perform a weighted sum, which Engeler needs (Ferrieu, Abstract, “weighting a plurality of input currents and forming their sum, the weighting coefficients of the input currents being determined by the ratio between the value of the first resistors … and the value of a second resistor” with column 13, lines 54-55, “said common weighting coefficient being adjustable by adjusting the value of the variable resistor”).  
It would have been obvious to include features of Ferrieu in the invention of Engeler because both inventions need to compute a weighted summation.  The motivation to do so is that “such circuits are suitable for use ... in which the weighted sum is to be formed … with a precise adjustment of the weighting coefficients” (Ferrieu, Abstract), that is, the variable resistor method is precise.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-4 and 6-21 of Issued Patent No. 11,138,496 because the claims of the present application are taught by claims 1-4 and 6-21 of Issued Patent No. 11,138,496. This is a non-provisional statutory double patenting rejection since the claims directed to the same invention have been patented.   
Claims 1 and 8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of copending Application No. 17/493,355, because the claims have identical wordings.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.   
As such, Application 17/493,355 and Issued Patent No. 11,138,496 anticipate all of the limitations of instant application claims 1-20.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127